Citation Nr: 0705751	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  01-06 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bladder problems, urinary tract 
problems, allergies, weak joints, sinus drainage, bone loss 
or lack of strength, loss of smell and taste, hearing 
problems, blurred vision, hoarseness, change in skin color, 
thumping/racing heart, hair loss, poor speech, poor memory, 
sore neck, occasional numbness in back, sneezing, and pain 
from the chest to mid back.

2.  Entitlement to service connection for a heart disorder to 
include as due to smoking.

3.  Entitlement to service connection for gastritis.

(Entitlement to service connection for pulmonary tuberculosis 
and service connection for bronchitis, asthma, and 
hypertension, claimed secondary to tobacco use, are addressed 
in a separate decision issued under docket number 96-07 919).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 13, 1951, to 
February 8, 1952.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions dated in May 2000 and July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied service 
connection for heart problems due to tobacco use and denied 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for multiple disorders.  In May 2003, the Board remanded 
these issues for additional development.

For all issues addressed in this decision, the veteran is 
represented by The American Legion.  A private attorney also 
represents the veteran; however, that representation is 
limited to claims not addressed herein.  

In May 2004, the veteran filed a timely notice of 
disagreement (NOD) to a September 2003 rating decision that 
denied service connection for gastritis.  See Vol 7.  The RO 
issued a statement of the case (SOC) in June 2005; however, 
the veteran did not file a substantive appeal.  Where the 
veteran fails to file a substantive appeal, the RO simply 
closes the case; however, in this case, the SOC was not sent 
to the correct representative, the American Legion.  Rather, 
it was sent to the private attorney.  Thus, to ensure due 
process to the veteran and pursuant to 38 C.F.R. § 19.30 (a), 
the SOC and appeal instructions must be sent to the American 
Legion.  Because the veteran submitted a timely NOD, the 
Board has assumed jurisdication over the issue of service 
connection for gastritis and has added it to title page of 
this decision.

Entitlement to service connection for blurred vision, a skin 
disorder, and gastritis will be addressed further in the 
REMAND portion of the decision and will be remanded to the RO 
via the Appeals Management Center (AMC) in Washington. D.C.  


FINDINGS OF FACT

1.  VA received the veteran's claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 for multiple disorders on 
February 16, 1996. 

2.  Competent medical evidence dissociates any current 
bladder and urinary problem from VA treatment.  

3.  There is no medical evidence of an allergy or a sneezing 
disorder.

4.  Competent medical evidence dissociates weak joints, bone 
loss, lack of strength, or a sore neck from active service or 
from any VA medical care.  

5.  No medical evidence has been submitted that tends to link 
VA chemotherapy with sinus drainage, loss of smell and taste, 
hoarseness, or poor speech.

6.  The veteran's hearing is within normal limits, 
bilaterally.  

7.  There is no medical evidence of a current heart disorder.

8.  There is no medical evidence of a hair-loss-related 
disease. 

9.  There is no medical evidence of an amnestic disorder.

10.  There is no medical evidence of numbness in the back 
area or mid back pain.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a bladder or urinary disorder as a 
result of VA medical treatment have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.358, 3.800 (2006).

2.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for sneezing or an allergy-related 
disorder as a result of VA medical treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.358, 3.800 (2006). 

3.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for weak joints, bone loss, lack of 
strength, and a sore neck as a result of VA medical treatment 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.358, 3.800 (2006).

4.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for sinus drainage, loss of smell and 
taste, hoarseness, and poor speech as a result of VA medical 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.358, 
3.800 (2006).

5.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.358, 3.800, 3.385 (2006).

6.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for heart racing/thumping have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.358, 3.800, 3.385 (2006).

7.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for hair loss have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.358, 3.800, 3.385 (2006).

8.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for memory loss have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.358, 3.800, 3.385 (2006).

9.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for numbness in the back area or mid 
back pain have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.358, 
3.800, 3.385 (2006).

10.  A heart-related disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 102, 1110, 1111, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in December 2000, September and November 2003, and in 
March 2006. These letters informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in May 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is being denied and because 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
are denied, no disability rating or effective date will be 
assigned and there is no possibility of unfair prejudice to 
the veteran.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bladder problems, urinary tract 
problems, allergies, weak joints, sinus drainage, bone loss 
or lack of strength, loss of smell and taste, hearing 
problems, blurred vision, hoarseness, change in skin color, 
thumping/racing heart, hair loss, poor speech, poor memory, 
sore neck, occasional numbness in back, sneezing, and pain 
from the chest to mid back.

The veteran has claimed that the above-listed disorders are 
the result of chemotherapy provided by VA in the 1970's.  
Formerly, 38 U.S.C.A. § 1151 (West 1991) provided that where 
a veteran suffered an injury, or an aggravation of an injury, 
as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or in death, then disability 
compensation shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.

The statute and regulations once required that there be 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c) 
(3) (1994).  Those provisions were invalidated, however.  The 
United States Supreme Court held that § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See Brown v. Gardner, 513 U.S. 
115 (1994).  

Congress later amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  38 U.S.C.A. § 1151 (West 2002).  However, 
those changes do not apply to this case, because VA received 
the veteran's claim on February 16, 1996.  See VAOPGCPREC 40-
97.  Neither evidence of an unforeseen event nor evidence of 
VA negligence is required in order for this claim to be 
granted.

Pursuant to 38 C.F.R. § 3.358 for claims received prior to 
October 1, 1997, where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  Under 38 
C.F.R. § 3.358(c) (1), "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. § 3.358(b) (2) provides that compensation will not 
be payable for the continuance or natural progress of disease 
or injuries.  Neither is compensation payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  38 C.F.R. § 3.358(c) (3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

Where a causal connection exists, if there is no willful 
misconduct and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Bladder and Urinary Problems

The RO received the veteran's initial claim for § 1151 
benefits for bladder and urinary problems on February 16, 
1996.  He reported that his VA-provided medicine either 
plugged up or infected his urinary tract.  A February 2004 VA 
outpatient treatment report reflects that the veteran 
reported urinary frequency over the past several years.  He 
reportedly voided urine every two to three hours during the 
day and also reported recent treatment for a sexually 
transmitted disease (STD).  The examiner noted that an STD 
could contribute to dysuria and that the veteran had a normal 
prostate.  The examiner concluded that although urinary 
frequency "could" be related to chemotherapeutic agents, in 
this case it was more likely related to benign prostatic 
hypertrophy (BPH).  

According to a VA genitourinary examination report in January 
2005, the veteran described his nocturia (increased urinary 
frequency during the night).  No other bladder or urinary-
related problem was noted.  The physician found no bladder or 
urinary disorder; however, palpation of the prostate revealed 
an enlarged prostate.  The physician then dissociated any 
bladder-related complaint from chemotherapy that was begun in 
September 1967.  The physician attributed nocturia to age-
related BPH.  

No medical professional has found it to be at least as likely 
as not that any current bladder or urinary disorder was 
caused by VA chemotherapy.  Although the veteran attributes 
nocturia to VA treatment, he is not competent to offer such 
an opinion, as he is not a trained medical professional.  Lay 
statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, his statement, as well 
as other lay witness statements, may help us determine when 
symptoms arose, but not why they arose.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for bladder and urinary-related problems must 
therefore be denied.  



Allergies and Sneezing

In February 1996, the veteran submitted a claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for allergies.  An April 1996 VA report notes that the 
veteran had no history of any food allergy, but that a rash 
had recently broken out.  He had consumed sea food the 
evening prior.  The diagnosis was questionable sub-clinical 
allergy to seafood.  In September 1997, allergy to Claritin(r) 
was noted.  In October 1998, he reported that he quit smoking 
in 1976 because allergies, among other health problems, had 
arisen.  A September 1999 VA outpatient treatment report 
notes penicillin allergy.  In June, he again claimed that VA 
chemotherapy in 1978 caused allergies.

Neither the January 2005 VA dermatology compensation 
examination report nor any other examination report or 
medical evidence reflects an allergy or sneezing-related 
disorder.  

In the absence of proof of a present disability there can be 
no valid claim for service connection."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Even if the evidence 
establishes an injury due to VA medical care, compensation 
for a resulting disability cannot be established absent 
competent medical evidence of a current disability secondary 
to that injury.  

When the determinative issue involves a question of a medical 
diagnosis of a current disability, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  38 C.F.R. § 3.159; Espiritu, supra.  
Thus, the veteran's claim of a current allergy and sneezing-
related disability cannot be afforded any weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for allergies and sneezing.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim is therefore denied.  

Weak Joints, Bone Loss, Lack of Strength, Sore Neck

In the veteran's February 1996 claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151, he reported 
"weak joints," and "bones loss, or lack of strength," and 
"sore neck" inter alia.  He reported that these disorders 
came on as he took more medicine.

A January 1993 VA consultation report reflects that the 
veteran had survived a severe gunshot wound to the neck in 
1978.  Some musculature was damaged.  In July 1993, he 
complained of tightness in the neck.  In March 1996, VA 
treated him for a neck muscle spasm.  A May 1996 VA medical 
certificate notes a complaint of a sore neck and a finding of 
C6-7 osteophyte with muscle spasm.  

According to a September 1999 VA hypertension follow-up 
report, the veteran reported right wrist pain for the recent 
six months and that his left arm was weak.  The examiner 
noted questionable malingering.  A September 1999 VA report 
notes a complaint of right arm weakness since April.  A 
December 1999 VA electromyograph (EMG) study showed mild 
right ulnar neuropathy and right C-6 radiculopathy.  

According to a March 2004 VA outpatient treatment report, 
there had been shoulder trauma in the summer of 2003 and 
currently the veteran had left biceps pain.

A June 2004 VA EMG study notes a history of left arm pains, 
left calf muscle pains, and bilateral ankle popping.  The 
examiner noted that it was unlikely that any chemotherapy had 
caused the above-mentioned symptoms and, because the veteran 
had not reported any trauma to those areas, it was not due to 
the natural progress of a disease or injury.  

According to a June 2004 VA neurology compensation 
examination report, the veteran had some numbness in his 
extremities, but no associated pain or weakness.  The veteran 
had full strength throughout his body with normal muscle bulk 
and tone.  The impression was no neurologic disease. 

According to a June 2004 VA bones compensation examination 
report, the veteran complained of left arm (triceps) pain, 
left calf pain, muscle pain and bilateral ankle popping.  The 
veteran reported weak joints and bone loss or lack of 
strength.  The examiner found it "unlikely" that any of 
these complaints were related to any VA chemotherapy.  June 
2004 VA X-rays showed degenerative changes of the left 
acromioclavicular joint and mild degenerative disease of the 
left elbow.

No medical professional has tended to associate any current 
finding with VA chemotherapy.  The veteran is not competent 
to provide such evidence.  Espiritu, supra.  After 
considering all the evidence of record, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for weak joints, bone loss, lack of 
strength, and a sore neck must be denied.

Sinus Drainage, Loss of Smell and Taste, Hoarseness, Poor 
Speech

In his claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151, the veteran mentioned sinus drainage, 
loss of smell and taste, hoarseness, and poor speech, but he 
provided no details.  

VA outpatient treatment reports note treatment for cough with 
yellow sputum at various times.  A January 1993 VA speech 
pathology consultation report reflects complaint of sour 
taste in mouth and hoarseness.  The report attributes the 
sour taste and hoarsenes to gastroesophageal reflux disease 
(GERD), but also notes that an old gunshot wound (post-
service origin, not service-connected) to the neck had 
compromised the laryngeal musculature.  A July 1993 VA 
outpatient treatment report reflects GERD with regurgitation 
irritation to the throat.  

A March 2004 VA ear, nose and throat (ENT) consultation 
report reflects a complaint of dysphonia for 5 years or 
longer.  The veteran reported that he had previously been 
told that it was from draining sinuses.  He felt that there 
was thick mucous in the throat that restricted his speech.  A 
June 2004 VA speech pathology report notes a hoarse vocal 
quality that the veteran attributed to a recurrence of 
tuberculosis.  The report notes that the veteran sang 
frequently, which strained the vocal cords.  A January 2005 
VA outpatient treatment report notes yellow sputum; however, 
that was attributed to bronchitis.  An April 2006 VA 
pulmonary consultation report notes a history of chronic 
sinusitis and a history of vocal cord dysfunction.  

No medical professional has tended to associate any of these 
current finding with VA chemotherapy and the veteran is not 
competent to provide such evidence.  Espiritu, supra.  After 
considering all the evidence of record, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for sinus drainage, loss of smell and taste, 
hoarseness, and poor speech must be denied.

Hearing Problems

The veteran has asserted that of VA chemotherapy caused a 
hearing problem.  According to an April 2004 VA audiometry 
report, the veteran's hearing was within normal limits, 
bilaterally.  He did not report any tinnitus or loss of 
balance.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

The medical evidence of record reflects that the veteran's 
hearing is within normal limits, bilaterally.  It is clear 
that any current hearing loss does not meet VA's disability 
requirements.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for bilateral hearing loss disability 
must be denied.  

Thumping/Racing Heart

In the veteran's February 1996 claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151, he 
mentioned the above symptoms, but did not provide many 
details.  

VA electrocardiograms (EKGs) were performed at various times 
in the 1990s and early 2000s, but do not show tachycardia or 
arrhythmia.  The record is devoid of medical evidence of a 
heart-related diagnosis, such as angina, valvular heart 
disease, endocarditis, cardiomyopathy, or coronary artery 
disease.  A May 1998 VA EKG reflected good exercise 
tolerance.  A January 1999 VA EKG showed sinus bradycardia 
with first degree A-V block, as an incidental finding; 
however, the EKG was otherwise normal.  No diagnosis was 
offered.  A September 1999 VA record mentions that there was 
a resting inferior wall motion abnormality that would be 
investigated.  A February 2000 VA treadmill report notes that 
left ventricle hypertrophy is the only abnormality. 

A June 2006 VA arrhythmia compensation examination report 
reflects that the veteran denied chest pains, shortness of 
breath, or syncope.  There was no evidence of coronary artery 
disease. 

The veteran has claimed heart thumping or racing due to VA 
chemotherapy in the 1970s, but there is no medical evidence 
of the claimed disorder and no diagnosis of tachycardia, 
arrhythmia, or mal-arrhythmia has been offered.  There is 
recent X-ray evidence of left ventricular hypertrophy, but 
that is a manifestation of hypertension.  Hypertension is 
addressed in another appellate decision.  

Because the veteran does not possess medical training, his 
claim of a current heart-related disability cannot be 
afforded any weight.  38 C.F.R. § 3.159; Espiritu, supra.  In 
the absence of proof of a present disability there can be no 
valid claim for VA compensation.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for heart racing/thumping.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert, supra.  The claim is therefore denied.  

Hair Loss

The veteran has claimed that VA chemotherapy caused hair 
loss.  He did not provide details.  A June 2004 VA bones 
examination report notes loss of hair on the lower third of 
the legs.  A January 2005 VA dermatology examination report 
found the skin to be completely unremarkable.  

In the absence of proof of a present disability there can be 
no valid claim for purposes of VA compensation.  Brammer, 
supra.      

While the veteran is competent to observe hair loss in 
patches, or alopecia, he has not reported such symptom.  
Espiritu, supra.  According to the recent dermatology 
examination report, there was no disorder of the skin.  Other 
hair loss, such as hereditary hair loss, is not disabling.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for hair loss.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.  The 
claim is therefore denied.  

Poor Memory

The veteran has claimed that VA chemotherapy caused anmestic 
disorder.  He did not provide details.  According to a May 
2004 VA mental disorders compensation examination report, the 
veteran's memory was intact.  On the occasion of a June 2004 
VA neurological disorders examination report, the veteran 
reported difficulty remembering names and birthdays, but 
could easily remember anything related to music.  The veteran 
felt that he was more forgetful presently, but noted that the 
amount of sleep that he got might be a factor.  Neither 
physician found any amnestic disorder.  

In the absence of proof of a present amnestic disability, the 
Board must deny the claim.  Brammer, Espiritu, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for memory loss.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert, supra.  
The claim is therefore denied.  

Pain from Chest to Mid Back and Back Numbness

The veteran's service medical records (SMRs) and early post-
service VA records note substernal pain in relation to 
tuberculosis or pulmonary infiltrates.  In February 1996, the 
veteran claimed that he had symptoms similar to those felt 
when he had tuberculosis, which were "back numb at times" 
and "a pain that travels from middle of my chest to my mid-
back."  He has not reported any relevant trauma. 

VA and private medical records do not account for these 
symptoms.  Possible sciatica is noted in an August 1995 VA 
report.  A September 1999 VA report notes chest pains, but 
the abdomen was normal and a stress treadmill test was also 
normal.  In fact, treadmill stress tests performed at various 
times during the appeal period failed to cause shortness of 
breath or chest pain.  Chest X-rays during the appeal period 
are normal, except for bi-apical lung scarring and bleb 
formation, which are residuals of the veteran's tuberculosis 
several decades ago.  According to a June 2004 VA arrhythmia 
compensation examination report, the veteran denied any chest 
pain. 

There is no indication, save for the claim made in 1996, of 
any numbness in the back area or mid back pain.  A 
neurological examination as well as all other VA compensation 
and pension examination reports are negative for any mention 
of these symptoms.  In the absence of proof of a present 
disability, the Board must deny the claim.  Brammer, 
Espiritu, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for numbness in the back area and mid back pain.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra.  The claim is therefore 
denied.  



Service Connection for a Heart Condition due to Smoking

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after June 9, 1998, the 
result of his use of tobacco products during service.  
38 C.F.R. §§ 3.301(a), 3.300 (2006).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

The veteran claimed service connection for heart problems in 
January 1996 and he essentially added hypertensive heart 
disease in April 1998.  He has alleged that smoking during 
active service led to a heart condition.  Therefore, because 
he clearly filed his claim of entitlement to service 
connection for a heart condition prior to June 9, 1998, the 
law does not bar secondary service connection for 
disabilities claimed to be due to use of tobacco products.  
38 C.F.R. § 3.300.  See also VAOPGCPREC 19-97 (nicotine 
dependence may be considered a disease for VA compensation); 
see also Davis v.West, 13 Vet. App. 178 (1999).  

The record is devoid of medical evidence of a heart-related 
diagnosis, such as angina, valvular heart disease, 
endocarditis, cardiomyopathy, or coronary artery disease.  A 
July 1995 Methodist Hospital report notes a diagnosis of 
hypotension NOS.  In July 1996, the veteran testified that he 
felt pain below the sternum.  A May 1998 VA EKG showed fairly 
good exercise tolerance.  An undated VA letter submitted in 
June 1998 notes that an abnormal stress test suggested that 
an angiogram be performed.  A January 1999 VA EKG showed 
sinus bradycardia with first degree A-V block, as an 
incidental finding; however, the EKG was otherwise normal.  
No diagnosis was offered.  A September 1999 VA record 
reflects a one to two month history of substernal chest pain 
but also notes that a May 1998 treadmill stress test was 
normal.  The report does mention that there was a resting 
inferior wall motion abnormality that would be investigated.  
A February 2000 VA treadmill test showed left ventricle 
hypertrophy. 

A June 2006 VA arrhythmia compensation examination report 
reflects that the veteran denied chest pains, shortness of 
breath, or syncope.  There was no evidence of coronary artery 
disease.  No cardiac abnormality was noted. 

The veteran has also reported heart thumping or racing, but 
there is no medical evidence of that phenomenon and no 
diagnosis of tachycardia, arrhythmia, or disrythmia has been 
offered.  There is recent X-ray evidence of left ventricular 
hypertrophy, but that is a manifestation of hypertension, a 
disorder that has been addressed in another appellate 
decision.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Even if the evidence establishes an in-service 
injury or disease, that is, nicotine addiction, service 
connection for a resulting disability cannot be established 
absent competent medical evidence of a current disability 
secondary to that injury or disease.

The veteran does not possess any specialized training and it 
is not contended otherwise.  Thus, his claim of a current 
heart-related disability cannot be afforded any weight.  
38 C.F.R. § 3.159; Espiritu, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for a heart disorder, including due to smoking.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim of entitlement to service connection for a heart 
disorder claimed due to smoking in service is therefore 
denied.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bladder problems and urinary tract 
problems is denied.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for allergies and sneezing is denied. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for weak joints is denied.   

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sinus drainage is denied. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bone loss or lack of strength is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of smell and taste is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hearing problems is denied. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hoarseness and poor speech is denied. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for thumping/racing heart is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hair loss is denied.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for poor memory is denied. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sore neck is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for occasional numbness in back is denied. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pain from the chest to mid back is 
denied.

Entitlement to service connection for a heart disorder to 
include as due to smoking is denied.  


REMAND

Blurred Vision

During a June 2004 VA ophthalmology examination, the veteran 
reported occasional blurred vision and sticky matter around 
the eyelids.  The physician found bilateral cataracts, 
posterior vitreous detachment, dry eye, and presbyopia.  No 
medical professional has addressed whether any current eye 
disorder is related to VA chemotherapy in the 1970s.  

Change in Skin Color

The veteran set forth his claim for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 in February 1996; 
however, he did not provide details of his skin-related 
claim.  A November 1997 VA medical certificate reflects that 
one day prior, a rash appeared on the upper arms and neck.  
The examiner suggested that it might be related to a sulfa 
drug.  A tinea cruris infection was noted in November 2000 
and tinea pedis and a large black head on the trunk were 
noted in September 2001.  

In May 2003, the Board remanded the case for examination and 
an opinion concerning the etiology of any skin disorder. 

An April 2004 VA dermatology examination report reflects 
blackheads on the chest and numerous asymptomatic tan-colored 
spots over the lower extremities.  The dermatologist 
identified several hyperpigmented macules over the torso and 
tan-colored macules over the lower extremities.  A January 
2005 VA dermatology examination report reflects that most 
skin spots had resolved; however, there remained a spot on 
the left thigh and a spot on the lower abdomen.  These were 
found to be a seborrheic keratosis and an open comedon.  The 
dermatologist did not determine the etiology of these two 
skin lesions; however.  The Court has held that when the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Gastritis

The RO issued an SOC addressing gastritis in Jun 2005.  The 
SOC cover letter reflects, however, that the SOC was sent to 
the wrong representative.  Therefore, the SOC along with 
instruction for appealing, should be reissued to the veteran 
and to the correct representative, the American Legion.  
Thereafter, if the veteran files a timely substantive appeal, 
the case may be returned to the Board, if in order.

Accordingly, the case is REMANDED for the following:

1.  The claims files should be returned 
to the VA ophthalmologist who conducted 
the June 2004 VA ophthalmology 
examination.  The ophthalmologist is 
asked to review the claims file and offer 
an opinion addressing whether it is at 
least as likely as not (50 percent or 
greater probability) that VA chemotherapy 
in the 1970s caused or aggravated any 
current eye disorder.  If the answer to 
that question is "yes" then the 
ophthalmologist is asked to provide an 
opinion that addresses (1) whether any 
the current eye disorder was a "necessary 
consequence" of VA medical treatment, and 
(2) whether any such current disability 
is due to the natural progression of a 
disease or injury that occurred after VA 
treatment.  "Necessary consequences" are 
those that are certain to result from or 
were intended to result from the 
treatment administered.  

A rationale should be provided for any 
opinion given.  If the opinion cannot be 
given, the physician should state the 
reason why.  If the June 2004 
ophthalmologist is no longer at the VA, 
another appropriate specialist should 
provide the requested opinions.  The 
veteran may be reexamined if necessary.

The claims files should also be returned 
to the VA dermatologist who conducted the 
January 2005 VA skin examination.  The 
dermatologist is asked to review the 
claims file and offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that VA chemotherapy in the 
1970s caused or aggravated any current 
skin disorder.  If the answer to that 
question is "yes" then the physician is 
requested to provide an opinion as to (1) 
whether any current skin disorder was a 
"necessary consequence" of VA medical 
treatment, and (2) whether any such 
current disability is due to the natural 
progression of a disease or injury that 
occurred after VA treatment.  "Necessary 
consequences" are those that are certain 
to result from or were intended to result 
from the treatment administered.  

A rationale should be provided for any 
opinion given.  If the opinion cannot be 
given, the physician should state the 
reason why.  If the January 2005 
dermatologist is no longer at the VA, 
another appropriate specialist should 
provide the requested opinions.  The 
veteran may be reexamined if necessary.  

2.  Following the above, VA should review 
all relevant evidence and readjudicate 
entitlement to service connection for 
blurry vision and a skin disorder.  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

3.  VA should also issue an SOC with 
respect to the denial of service 
connection for gastritis.  A copy of the 
SOC should be sent to the correct 
representative, The American Legion.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (2006), he has 60 days 
from the date of mailing of the statement 
of the case to file a substantive appeal 
or a request for an extension of time to 
do so.  Thereafter, if a substantive 
appeal has been filed, the case should be 
returned to the Board, if in order.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


